DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A, figs. 1-7,9, in the reply filed on 12/11/2020 is acknowledged. Applicant stated that claims 1-10,13-17 read on the elected species A, which the examiner agrees. Claims 11,12,18,19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement filed 1/25/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 5/22/2019,1/25/2019, & 10/25/2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It is unclear as to why applicant cited a notice of allowance for application 15/443563, a non-final Office action for application 15/443563, amendment for application 15/443563, and application 15/443563 because applicant did not include a concise explanation of the relevance pertaining to citing 15/443563 with its prosecution history.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a stabilization element having a hole (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Newell (US 20160286767 A1).
 	For claim 1, Newell discloses a shellfish aquaculture apparatus, comprising: a base comprising two spaced tubes (30,31), wherein each tube has a first end (end where ref. 38 is located) and a second end (can be any other end that is not the first end, for example, fig. 6, end where refs. 42,48 are located), a supply line (para. 0027, air hose) secured to the first end of each tube for providing air to the tubes, an exhaust port (48,48a,48b) positioned at the second end of each tube for displacing air from the tubes, and a support structure (10; see also para. 0039 for other features of the support structure) rigidly connecting the tubes.  
	For claim 2, Newell discloses a compressed air source (para. 0027,0031,0033, 0034) configured to supply air to the tubes via each of the supply lines.  
	For claim 3, Newell discloses a manifold (37) configured to control a flow of air from the air source.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Newell (as above).
 	For claim 4, Newell teaches wherein each tube has a top side (fig. 5, in the area of ref. 38) and a bottom side (fig. 5, in the area of ref. 39), wherein each supply line is secured to the top side of each tube (para. 0027, supply line can be connected to valve 38). However, Newell silent about wherein each exhaust port is positioned on the bottom side of each tube. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have each exhaust port of Newell be positioned on the bottom side of each tube, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  
	For claim 5, Newell teaches wherein a vent hole (42,42a,42b) is positioned on the top side of each tube at the second end of each tube, wherein the apparatus further 
	For claim 6, Newell teaches wherein the support structure comprises two spaced beams (20) each rigidly connected to each of the tubes, wherein the first beam is positioned a first distance from the first end of the tube and the second beam is positioned a second distance from the second end of the tube (see fig. 1); wherein the first distance is the same as the second distance. However, Newell is silent about wherein the first distance is longer than the second distance. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first distance is longer than the second distance, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
Claims 7-9,13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Newell (as above) in view of Nimmo (US 3179960 A).
 	For claim 7, Newell is silent about a vertical pole rigidly secured to and extending upwardly from the support structure.  
	Nimmo teaches a pontoon apparatus that is in the same field of endeavor of floating structure as Newell, the pontoon apparatus comprising a vertical pole (19) rigidly secured to and extending upwardly from the support structure (17,18). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a vertical pole as taught by Nimmo rigidly secured to and extending upwardly from the support structure of Newell in order to provide life line support in the event the user wishes to be on the support structure of Newell. 

	For claim 9, Newell as modified by Nimmo is silent about a stabilization element having a hole sized to receive the vertical pole therethrough.  In addition to the above, Nimmo further teaches a stabilization element (19b or the circular plate-like or collar as shown where the pole 19 passes through) having a hole (the opening in the circular plate-like or collar where pole 19 passes through) sized to receive the vertical pole therethrough.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a stabilization element having a hole as further taught by Nimmo in the apparatus of Newell as modified by Nimmo in order to further secure or anchor the vertical pole to the support structure.
	For claim 13, the limitation has been explained in the above, thus, please see above. Not explained are: a support element positioned between the beams, wherein the support element is rigidly connected to each of the tubes and has at least one recessed holeApplicantAngelo DePaolaAttorney Docket No. 338.5-100Page4 of 5 therein; the vertical pole rigidly secured to and extending upwardly from 
	The combination of Newell as modified by Nimmo further teaches a support element (any one of the member 20 of Newell that are not considered for the beams can be considered as a support element) positioned between the beams, wherein the support element is rigidly connected to each of the tubes and has at least one recessed holeApplicantAngelo DePaolaAttorney Docket No. 338.5-100Page4 of 5 therein (the holes are as modified with Nimmo for the poles to be inserted therein); the vertical pole rigidly secured to and extending upwardly from the support element (as modified with Nimmo to include holes in members 20 of Newell so as to mount the pole of Nimmo), wherein the at least one hole in the support element is sized to receive the pole therein (as relied on from Nimmo); and wherein the fastening element is removably fastened to each of the beams and positioned above the support element with the pole extending through the hole in the fastening element (the poles will be above support elements and beams); wherein the support element is positioned perpendicularly to each of the tubes and the fastening element (ref. 20 as considered for the support element is perpendicular to the tubes as shown in fig. 1 of Newell; also, likewise, when combined with Nimmo’s fastening element as stated in the above, the support element will be perpendicular to the fastening element).

	For claim 15, Newell as modified by Nimmo further teaches a valve (para. 0027 of Newell) configured to control a flow of air from the air source.  
	For claim 16, the limitation has been explained in the above claim 3, thus, please see above.
Claims 10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Newell (as above) in view of Saigo et al. (JP 2012207420 A).
 	For claim 10, Newell is silent about wherein each tube is subdivided into two chambers by a bulkhead having a relief port therethrough.
	Saigo et al. teach an aquaculture apparatus comprising tubes (2) that are subdivided into two chambers by a bulkhead (5) having a relief port (10,11) therethrough.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have each tube of Newell be subdivided into two chambers by a bulkhead having a relief port as taught by Saigo et al. in order to provide control “posture” for sinking and floating (see Saigo et al. translation).
	For claim 14, the limitation has been explained in the above claim 10, thus, please see above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Son T Nguyen/Primary Examiner, Art Unit 3643